DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-5, 7-8, 10-12, 14 and 16-19 have been amended. No Claims have been cancelled or added. Claims 1-20 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2020/0057562 -- "Lee") in view of Scott et al. (US Publication No. 2008/0077762 -- "Scott") in further view of Jinzenji et al. (US Publication No. 2016/0321172 – “Jinzenji”).

Regarding claim 1, Lee teaches A system comprising: a plurality of memory devices; and a processing device, operatively coupled with the plurality of memory devices, to perform operations comprising: (Lee paragraph [0063], The memory system 110 may operate or perform a specific function or operation in response to a request from the host 102 and, particularly, may store data to be accessed by the host 102. The memory system 110 may be used as a main memory system or an auxiliary memory system of the host 102. The memory system 110 may be implemented with any one of various types of storage devices, which may be electrically coupled with the host 102, according to a protocol of a host interface) identifying a plurality of block stripes; wherein the LU is one of a plurality of LUs of a memory device; determining a fill ratio for each of the plurality of block stripes; (Lee paragraph [0007], In an embodiment, there is provided a control method for dividing a block into a plurality of logical unit blocks, which has increased data storage capacity in a large capacity memory device, to manage the block. When it is determined that the block cannot be programmed further, the memory system can compare the number of physical addresses of each logical unit block with a valid data count of the block and performing an operation for verifying data validity when a ratio of valid data is in a set range and determining the block as a target of garbage collection when the ratio is outside of the set range. The logical units are comprised of blocks, which will have their ratio of valid to invalid data determined, described here as a fill ratio, also see Lee paragraph [0012], The controller can be configured to determine that all data stored in the select logical unit block is valid when the valid page count is equal to the map data count and determine that data stored in at least one logical unit block subsequent to the select logical unit block is invalid) and performing a memory scan operation on the memory block of the memory device (Lee paragraph [0051], Specifically, the garbage collection control circuitry 196 included in the controller 130 can select at least one of the plurality of data blocks 40_1 in the memory device 150 as a victim block. In addition, the garbage collection control circuitry 196 searches for and extracts valid data in a memory block selected as a victim block, and moves valid data to the free block 40_2 as a target block. Data determined to be no longer valid in at least one victim block among the plurality of data blocks 40_1 in the memory device 150 may be discarded (i.e., it may not be moved to the free block 40_2). When the valid data stored in the specific block 40_1 in the memory device 150 is moved to the free block 40_2, the controller 130 considers that the specific block 40_1 has no more valid data. Thereafter, when it is necessary to program new data in the specific block 40_1, all the data stored in the corresponding block 40_1 can be erased. The physical memory block may be scanned based on the previously determined information).
Lee does not teach identifying a plurality of block stripes located on a logical unit (LU) identified by a logical unit number (LUN), identifying, from the selected block stripe, a memory block of the LU.
However, Scott teaches a plurality of block stripes located on a logical unit (LU) identified by a logical unit number (LUN), identifying, from the selected block stripe, a memory block of the LU (Scott paragraph [0026], A "logical unit number" (LUN) is a logical data container (another type of logical storage container). A LUN may be a virtual partition of a RAID group (q.v.). For example, a LUN may be formed as a "stripe," that is one or more blocks wide, across the disks in a RAID group, where a block may be, for example, a 4 Kbyte extent of storage space. A LUN appears to a user as a physical storage device, such as a disk. LUN is defined by the SCSI Standard of the T10 technical committee of the International Committee on Information Technology Standards. A block stripe may be comprised of particular locations on a particular LUN).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee with those of Scott. Scott teaches utilizing a memory structure which can store Logical Units assigned particular logical unit numbers which comprise block strips across a plurality memory blocks. This memory structure can be used to provide better memory management and data usage over time, as well as extending the life of a memory system (Scott paragraphs [0005-0006], A storage server typically includes one or more file systems. A file system, as the term is used here, is a structured (e.g. hierarchical) set of stored data, such as files, directories and/or other types of data containers. As a file system ages and services client-initiated write requests, data and free space tend to become fragmented, a process that accelerates as the amount of free space decreases. As a result of fragmentation, read and write performance tend to degrade over time. Fragmentation can be reduced by moving (relocating) data on disk, a process known as defragmentation. However, defragmentation can be expensive from a performance standpoint. Reads of existing data on disk in preparation for relocation may compete with the servicing of client requests, discouraging relocation in heavily-loaded systems that would most benefit from it. Also see Scott paragraph [0027], A "RAID" or "RAID group" is a redundant array of independent disks, configured to provide cost-effective data integrity and redundancy).

Lee in view of Scott does not teach selecting, among the plurality of block stripes, a block stripe with a highest fill ratio.
However, Jinzenji teaches selecting, among the plurality of block stripes, a block stripe with a highest fill ratio (Jinzenji paragraph [0077], For example, as shown in FIG. 8, if valid data VD12 in the block BK12 is written in block BK00 to which data are to be transferred, the number of processed blocks during the garbage collection is two. Thus, in this case, the memory controller 20 determines that the number of processed blocks is not less than or equal to the threshold value (No in S24), and switches the block list from which block to be subjected to the garbage collection is selected, from the first block list L1 to the second block list L2. The memory controller 20 selects the block BK21 with the greatest valid data ratio from the second block list L2 as a block to be subjected to the garbage collection. The block with the greatest ratio of valid data (highest fill ratio) is selected).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Scott with those of Jinzenji. Jinzenji teaches using the amount of valid data, as well as the ratio of valid data, of a block as a means to select a block for a variety of operations. Selecting a block with the greatest ratio of valid data allows for more flexibility regarding a data transfer operation, such as allowing for a much larger amount of data transfer for data units of a predetermined size (Jinzenji paragraph [0088], For example, to reduce the write times TGCW1 and TGCW2, a block with many valid data VD (block with a high valid data ratio) needs to be selected as a block from which data is transferred. The block with many valid data VD includes many valid data VD that can be transferred. Thus, the data size of the valid data VD that is to be transferred from the block amounts to a write unit (for example, page size). Accordingly, the write times TGCW1 and TGCW2 required for the garbage collection depend on the time to fill a predetermined data size (for example, page size) with the data to be transferred. Also see Jinzenji paragraph [0164], Thus, according to the fourth embodiment, a block not selected in the first block list L1 because of its small number of erasures and its high valid data ratio can be selected for the garbage collection by using the second block list L2C. As a result of the garbage collection, the block selected from the second block list L2C becomes a free block in the same manner. Thus, according to the fourth embodiment, wear leveling can be performed by changing a block with the small number of erasures to a free block and reusing it).

Claim 15 is the corresponding non-transitory computer-readable medium claim to system claim 1. It is rejected with the same references and rationale.

Regarding claim 7, Lee in view of Scott in further view of Jinzenji teaches The system of claim 1, wherein the memory scan comprise at least one of a read level calibration memory scan, a data retention memory scan, or a background memory scan to detect bit errors (Lee paragraph [0079], The memory 144 can store data necessary for performing operations such as data writing and data reading requested by the host 102 and/or data transfer between the memory device 150 and the controller 130 for background operations such as garbage collection and wear levelling as described above. In accordance with an embodiment, for supporting operations in the memory system 110, the memory 144 may include a program memory, a data memory, a write buffer/cache, a read buffer/cache, a data buffer/cache, a map buffer/cache, and the like. Lee can perform the memory operations as a background memory operations, including the aforementioned memory scan, see Lee paragraph [0051], Specifically, the garbage collection control circuitry 196 included in the controller 130 can select at least one of the plurality of data blocks 40_1 in the memory device 150 as a victim block. In addition, the garbage collection control circuitry 196 searches for and extracts valid data in a memory block selected as a victim block, and moves valid data to the free block 40_2 as a target block. Data determined to be no longer valid in at least one victim block among the plurality of data blocks 40_1 in the memory device 150 may be discarded (i.e., it may not be moved to the free block 40_2). When the valid data stored in the specific block 40_1 in the memory device 150 is moved to the free block 40_2, the controller 130 considers that the specific block 40_1 has no more valid data. Thereafter, when it is necessary to program new data in the specific block 40_1, all the data stored in the corresponding block 40_1 can be erased. The physical memory block may be scanned based on the previously determined information).


Claims 2-3, 8, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Scott in further view of Jinzenji as applied to claims 1 and 15 above, and further in view of Byun (US Publication No. 2020/0387447 -- "Byun").

Regarding claim 2, Lee in view of Scott in further view of Jinzenji and further in view of Byun teaches The system of claim 1, wherein determining the fill ratio for a block stripe comprises determining a fill threshold index (FTI) value of the block stripe from FTI metadata comprising FTI values for the plurality of block stripe located on the LU (Byun paragraph [0074], Then, the garbage collection module 196 may detect, as a victim block, any of a closed block in which the valid page count is equal to or larger than a threshold value, a closed block in which a read count is equal to or larger than the threshold value, a closed block in which an erase count is less than the threshold value, and a closed block in which program fail has occurred. For example, the garbage collection is module 196 may detect, as the victim block, a closed block, in which the valid page count (VPC) or the valid page ratio (VPR) is less than the threshold value TH, among the plurality of closed blocks. The fill threshold count/index may be used to determine the valid page count, also see Byun paragraph [0087-0088], The victim block detector 1961B may detect at least one victim block from the plurality of closed blocks included in the plurality of dies. There are two methods to detect the victim block. In the first method, a criterion of the threshold value TH may be set as a valid page ratio, and in the second method, the criterion of the threshold value TH may be set as an average valid page count. First, a case where the threshold value TH is set as the valid page ratio is described).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Scott and Jinzenji with those of Byun. Byun teaches using a valid page ratio threshold (i.e., fill ratio threshold) in addition to the normal counting procedure which allows for multiple methods of selecting memory blocks for operations, resulting in more accurate and optimal block selections (Byun paragraph [0088], First, a case where the threshold value TH is set as the valid page ratio is described. The victim block detector 1961B may detect, as the victim block, a closed block having a valid page ratio or less among the plurality of closed blocks included in the remaining dies. For example, the following description is given on the assumption that each memory block includes 100 pages. The victim block detector 1961B may select, as the victim block, a closed block having a valid page count of 25% or less, which is the valid page ratio, among the plurality of closed blocks. The valid page ratio may be set to any suitable value based on system conditions and performance objectives. In the second die 1502, the valid page count (VPC) and the valid page ratio of BLK1 are 10 and 10%, respectively, and the valid page count (VPC) and the valid page ratio of BLK3 are 25 and 25%, respectively).

Claim 16 is the corresponding non-transitory computer-readable medium claim to system claim 2. It is rejected with the same references and rationale.

	Regarding claim 3, Lee in view of Scott in further view of Jinzenji and further in view of Byun teaches The system of claim 2, wherein the FTI metadata is indexed incrementally for each of the plurality of block stripes located on the LU (Byun paragraph [0088], First, a case where the threshold value TH is set as the valid page ratio is described. The victim block detector 1961B may detect, as the victim block, a closed block having a valid page ratio or less among the plurality of closed blocks included in the remaining dies. For example, the following description is given on the assumption that each memory block includes 100 pages. The victim block detector 1961B may select, as the victim block, a closed block having a valid page count of 25% or less, which is the valid page ratio, among the plurality of closed blocks. The valid page ratio may be set to any suitable value based on system conditions and performance objectives. In the second die 1502, the valid page count (VPC) and the valid page ratio of BLK1 are 10 and 10%, respectively, and the valid page count (VPC) and the valid page ratio of BLK3 are 25 and 25%, respectively. In the third die 1503, the valid page count (VPC) and the valid page ratio of BLK2 are 40 and 40%, respectively, and the valid page count (VPC) and the valid page ratio of BLK3 are 30 and 30%, respectively. In the fourth die 1504, the valid page count (VPC) and the valid page ratio of BLK1 are 45 and 45%, respectively, and the valid page count (VPC) and the valid page ratio of BLK4 are 15 and 15%, respectively. The closed blocks having a valid page ratio of 25% or less are BLK1 and BLK3 in the second die 1502 and BLK4 in the fourth die 1504; these closed blocks may be detected as the victim blocks. The fill threshold ratio may be applied gradually resulting in an incrementally increasing fill ratio count for blocks).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Scott and Jinzenji with those of Byun. Byun teaches using a valid page ratio threshold (i.e., fill ratio threshold) in an incrementally increasing manner in order to index the block stripes, which can allow for more accurate memory classification for block selection or memory operations (Byun paragraph [0101], The classifier 1962B may classify the garbage collection information Info.sub.GC into the parallel or serial garbage collection groups according to the type information Info.sub.VT of the victim block, the type information Info.sub.VT being received from the victim block type detector 1962A. When the type information Info.sub.VT of the victim block is the parallel type, the classifier 1962B may classify the garbage collection information Info.sub.GC into the parallel garbage collection group, and when the type information Info.sub.VT of the victim block is the serial type, the classifier 1962B may classify the garbage collection information Info.sub.GC into the serial garbage collection group. The classifier 1962B transmits the garbage collection information Info.sub.GC classified into the parallel or serial garbage collection groups to the queue array 1962C).

Claim 17 is the corresponding non-transitory computer-readable medium claim to system claim 3. It is rejected with the same references and rationale.

Regarding claim 8, Lee teaches A method comprising: performing a memory scan operation on the memory block of the memory device (Lee paragraph [0051], Specifically, the garbage collection control circuitry 196 included in the controller 130 can select at least one of the plurality of data blocks 40_1 in the memory device 150 as a victim block. In addition, the garbage collection control circuitry 196 searches for and extracts valid data in a memory block selected as a victim block, and moves valid data to the free block 40_2 as a target block. Data determined to be no longer valid in at least one victim block among the plurality of data blocks 40_1 in the memory device 150 may be discarded (i.e., it may not be moved to the free block 40_2). When the valid data stored in the specific block 40_1 in the memory device 150 is moved to the free block 40_2, the controller 130 considers that the specific block 40_1 has no more valid data. Thereafter, when it is necessary to program new data in the specific block 40_1, all the data stored in the corresponding block 40_1 can be erased. The physical memory block may be scanned based on the previously determined information).
Lee does not teach identifying a range of memory addresses that stores fill threshold index (FTI) metadata for a plurality of block stripes located on a logical unit (LU), the LU identified by a logical unit number (LUN); determining, within the range of memory addresses, a memory address corresponding to a highest FTI; determining a block stripe based on the memory address; identifying, from the block stripe, a memory block of the LU.
However, Scott teaches for a plurality of block stripes located on a logical unit (LU), the LU identified by a logical unit number (LUN); determining a block stripe based on the memory address; identifying, from the block stripe, a memory block of the LU; determining, within the range of memory addresses, (Scott paragraph [0026], A "logical unit number" (LUN) is a logical data container (another type of logical storage container). A LUN may be a virtual partition of a RAID group (q.v.). For example, a LUN may be formed as a "stripe," that is one or more blocks wide, across the disks in a RAID group, where a block may be, for example, a 4 Kbyte extent of storage space. A LUN appears to a user as a physical storage device, such as a disk. LUN is defined by the SCSI Standard of the T10 technical committee of the International Committee on Information Technology Standards. A block stripe may be comprised of particular locations on a particular LUN).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee with those of Scott. Scott teaches utilizing a memory structure which can store Logical Units assigned particular logical unit numbers which comprise block strips across a plurality memory blocks. This memory structure can be used to provide better memory management and data usage over time, as well as extending the life of a memory system (Scott paragraphs [0005-0006], A storage server typically includes one or more file systems. A file system, as the term is used here, is a structured (e.g. hierarchical) set of stored data, such as files, directories and/or other types of data containers. As a file system ages and services client-initiated write requests, data and free space tend to become fragmented, a process that accelerates as the amount of free space decreases. As a result of fragmentation, read and write performance tend to degrade over time. Fragmentation can be reduced by moving (relocating) data on disk, a process known as defragmentation. However, defragmentation can be expensive from a performance standpoint. Reads of existing data on disk in preparation for relocation may compete with the servicing of client requests, discouraging relocation in heavily-loaded systems that would most benefit from it. Also see Scott paragraph [0027], A "RAID" or "RAID group" is a redundant array of independent disks, configured to provide cost-effective data integrity and redundancy).

	Lee in view of Scott does not teach identifying a range of memory addresses that stores fill threshold index (FTI) metadata; determining, within the range of memory addresses, a memory address corresponding to a highest FTI.
However, Jinzenji teaches determining, a memory address corresponding to a highest FTI (Jinzenji paragraph [0077], For example, as shown in FIG. 8, if valid data VD12 in the block BK12 is written in block BK00 to which data are to be transferred, the number of processed blocks during the garbage collection is two. Thus, in this case, the memory controller 20 determines that the number of processed blocks is not less than or equal to the threshold value (No in S24), and switches the block list from which block to be subjected to the garbage collection is selected, from the first block list L1 to the second block list L2. The memory controller 20 selects the block BK21 with the greatest valid data ratio from the second block list L2 as a block to be subjected to the garbage collection. The block with the greatest ratio of valid data (highest fill ratio) is selected).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Scott with those of Jinzenji. Jinzenji teaches using the amount of valid data, as well as the ratio of valid data, of a block as a means to select a block for a variety of operations. Selecting a block with the greatest ratio of valid data allows for more flexibility regarding a data transfer operation, such as allowing for a much larger amount of data transfer for data units of a predetermined size (Jinzenji paragraph [0088], For example, to reduce the write times TGCW1 and TGCW2, a block with many valid data VD (block with a high valid data ratio) needs to be selected as a block from which data is transferred. The block with many valid data VD includes many valid data VD that can be transferred. Thus, the data size of the valid data VD that is to be transferred from the block amounts to a write unit (for example, page size). Accordingly, the write times TGCW1 and TGCW2 required for the garbage collection depend on the time to fill a predetermined data size (for example, page size) with the data to be transferred. Also see Jinzenji paragraph [0164], Thus, according to the fourth embodiment, a block not selected in the first block list L1 because of its small number of erasures and its high valid data ratio can be selected for the garbage collection by using the second block list L2C. As a result of the garbage collection, the block selected from the second block list L2C becomes a free block in the same manner. Thus, according to the fourth embodiment, wear leveling can be performed by changing a block with the small number of erasures to a free block and reusing it).

Lee in view of Scott in further view of Jinzenji does not teach identifying a range of memory addresses that stores fill threshold index (FTI) metadata.
	However, Byun teaches identifying a range of memory addresses that stores fill threshold index (FTI) metadata (Byun paragraph [0074], Then, the garbage collection module 196 may detect, as a victim block, any of a closed block in which the valid page count is equal to or larger than a threshold value, a closed block in which a read count is equal to or larger than the threshold value, a closed block in which an erase count is less than the threshold value, and a closed block in which program fail has occurred. For example, the garbage collection is module 196 may detect, as the victim block, a closed block, in which the valid page count (VPC) or the valid page ratio (VPR) is less than the threshold value TH, among the plurality of closed blocks. The fill threshold count/index may be used to determine the valid page count, also see Byun paragraph [0087-0088], The victim block detector 1961B may detect at least one victim block from the plurality of closed blocks included in the plurality of dies. There are two methods to detect the victim block. In the first method, a criterion of the threshold value TH may be set as a valid page ratio, and in the second method, the criterion of the threshold value TH may be set as an average valid page count. First, a case where the threshold value TH is set as the valid page ratio is described). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Scott and Jinzenji with those of Byun. Byun teaches using a valid page ratio threshold (i.e., fill ratio threshold) in addition to the normal counting procedure which allows for multiple methods of selecting memory blocks for operations, resulting in more accurate and optimal block selections (Byun paragraph [0088], First, a case where the threshold value TH is set as the valid page ratio is described. The victim block detector 1961B may detect, as the victim block, a closed block having a valid page ratio or less among the plurality of closed blocks included in the remaining dies. For example, the following description is given on the assumption that each memory block includes 100 pages. The victim block detector 1961B may select, as the victim block, a closed block having a valid page count of 25% or less, which is the valid page ratio, among the plurality of closed blocks. The valid page ratio may be set to any suitable value based on system conditions and performance objectives. In the second die 1502, the valid page count (VPC) and the valid page ratio of BLK1 are 10 and 10%, respectively, and the valid page count (VPC) and the valid page ratio of BLK3 are 25 and 25%, respectively).

	Regarding claim 14, Lee in view of Scott in further view of Jinzenji and further in view of Byun teaches The method of claim 8, wherein the memory scan comprise at least one of a read level calibration memory scan, a data retention memory scan, or a background memory scan to detect bit errors (Lee paragraph [0079], The memory 144 can store data necessary for performing operations such as data writing and data reading requested by the host 102 and/or data transfer between the memory device 150 and the controller 130 for background operations such as garbage collection and wear levelling as described above. In accordance with an embodiment, for supporting operations in the memory system 110, the memory 144 may include a program memory, a data memory, a write buffer/cache, a read buffer/cache, a data buffer/cache, a map buffer/cache, and the like. Lee can perform the memory operations as a background memory operations, including the aforementioned memory scan, see Lee paragraph [0051], Specifically, the garbage collection control circuitry 196 included in the controller 130 can select at least one of the plurality of data blocks 40_1 in the memory device 150 as a victim block. In addition, the garbage collection control circuitry 196 searches for and extracts valid data in a memory block selected as a victim block, and moves valid data to the free block 40_2 as a target block. Data determined to be no longer valid in at least one victim block among the plurality of data blocks 40_1 in the memory device 150 may be discarded (i.e., it may not be moved to the free block 40_2). When the valid data stored in the specific block 40_1 in the memory device 150 is moved to the free block 40_2, the controller 130 considers that the specific block 40_1 has no more valid data. Thereafter, when it is necessary to program new data in the specific block 40_1, all the data stored in the corresponding block 40_1 can be erased. The physical memory block may be scanned based on the previously determined information).

	Regarding claim 5, Lee in view of Scott in further view of Jinzenji and further in view of Byun teaches The system of claim 3, further comprising updating the FTI value of the block stripe in the FTI metadata by: determining a page number for a page write; (Byun paragraph [0034], By way of example but not limitation, the host request manager 46 may use the map manager 44 and the block manager 48 to handle or process requests according to the read and program commands, and events which are delivered from the host interface 132. The host request manager 46 may send an inquiry request to the map manager 44, to determine a physical address corresponding to the logical address which is entered with the events. The host request manager 46 may send a read request with the physical address to the memory interface 142, to process the read request (or handle the events). On the other hand, the host request manager 46 may send a program request (or write request) to the block manager 48, to program entered data to a specific page of the unrecorded (no data) in the memory device 150. Then, the host request manager 46 may transmit a map update request corresponding to the program request to the map manager 44, to update an item relevant to the program med data in information of mapping the logical-to-physical addresses to each other. A specific page with a particular location may be chosen for a write operation) determining, using a coupled NAND page threshold table, (see Jinzenji below) a corresponding FTI value based on the page number; and updating the FTI value of the block stripe in the FTI metadata according to the corresponding FTI value (Byun paragraph [0306], The block manager 48 may be configured to manage blocks in the memory device 150 according to the number of valid pages. Further, the block manager 48 may select and erase blocks having no valid pages when a free block is needed, and select a block including the least valid page when it is determined that garbage collection is necessary. The state manager 42 may perform garbage collection to move the valid data to an empty block and erase the blocks containing the moved valid data so that the block manager 48 may have enough free blocks (i.e., empty blocks with no data). If the block manager 48 provides information regarding a block to be erased to the state manager 42, the state manager 42 may check all flash pages of the block to be erased to determine whether each page is valid. For example, to determine validity of each page, the state manager 42 may identify a logical address stored in an area (e.g., an out-of-band (OOB) area) of each page. To determine whether each page is valid, the state manager 42 may compare the physical address of the page with the physical address mapped to the logical address obtained from the inquiry request. The state manager 42 sends a program request to the block manager 48 for each valid page. A mapping table may be updated through the update of the map manager 44 when the program operation is completed. The page for the targeted write operation may have the valid count index determined by a block manager, which will update mapping metadata regarding the new index count value) determined using the coupled NAND page threshold table (Jinzenji paragraph [0056], Here, the structures of the first and second block lists L1 and L2 are not limited to those shown in FIGS. 4A and 4B. For example, the number of valid data units may be used instead of the valid data ratio. Moreover, the valid data ratio is unnecessary if a corresponding valid data ratio can be referred to using a block number. For example, if a table indicating the number of valid data (number of valid clusters) of all the blocks 31 is provided, the number of valid data of a block can be determined from the block number by causing the memory controller 20 to refer to the table. Thus, in such a case, the valid data ratio is unnecessary in the first and second block lists L1 and L2. It suffices that only the block numbers arranged in the same manner on the basis of the valid data ratio are indicated. A table connected to the flash memory system may be utilized as a means to determine valid threshold counts for pages/blocks of the memory)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Scott and Jinzenji with those of Byun. Byun teaches using a valid page ratio threshold (i.e., fill ratio threshold) in addition to the normal counting procedure which allows for multiple methods of selecting memory blocks for operations, resulting in more accurate and optimal block selections (Byun paragraph [0088], First, a case where the threshold value TH is set as the valid page ratio is described. The victim block detector 1961B may detect, as the victim block, a closed block having a valid page ratio or less among the plurality of closed blocks included in the remaining dies. For example, the following description is given on the assumption that each memory block includes 100 pages. The victim block detector 1961B may select, as the victim block, a closed block having a valid page count of 25% or less, which is the valid page ratio, among the plurality of closed blocks. The valid page ratio may be set to any suitable value based on system conditions and performance objectives. In the second die 1502, the valid page count (VPC) and the valid page ratio of BLK1 are 10 and 10%, respectively, and the valid page count (VPC) and the valid page ratio of BLK3 are 25 and 25%, respectively).

Claim 19 is the corresponding non-transitory computer-readable medium claim to system claim 5. It is rejected with the same references and rationale.


Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Scott in further view of Jinzenji and further in view of Byun as applied to claims 3 and 17 above, and further in view of Bose et al. (US Patent No. 11,231,987 -- "Bose").

	Regarding claim 4, Lee in view of Scott in further view of Jinzenji in further view of Byun and further in view of Bose teaches The system of claim 3, wherein determining the FTI value of the block stripe comprises determining the FTI value of the block stripe (Byun paragraph [0074], Then, the garbage collection module 196 may detect, as a victim block, any of a closed block in which the valid page count is equal to or larger than a threshold value, a closed block in which a read count is equal to or larger than the threshold value, a closed block in which an erase count is less than the threshold value, and a closed block in which program fail has occurred. For example, the garbage collection is module 196 may detect, as the victim block, a closed block, in which the valid page count (VPC) or the valid page ratio (VPR) is less than the threshold value TH, among the plurality of closed blocks. The fill threshold count/index may be used to determine the valid page count, also see Byun paragraph [0087-0088], The victim block detector 1961B may detect at least one victim block from the plurality of closed blocks included in the plurality of dies. There are two methods to detect the victim block. In the first method, a criterion of the threshold value TH may be set as a valid page ratio, and in the second method, the criterion of the threshold value TH may be set as an average valid page count. First, a case where the threshold value TH is set as the valid page ratio is described) via a direct memory access (DMA) engine (Bose column 2; line 63 -- column 3; line 14, An example SoC can also include at least one DMA unit, such as a DMA engine 122, or DMA controller, that can be used to generate memory addresses and initiate memory read or write cycles in order to move or access data on the SoC 118 without involving the processor 120 on the SoC 118 or the CPU 112 on the host device, such that these processors can use their capacity for other tasks. In an example flow in accordance with at least one embodiment, the processor 120 can configure the DMA engine 122 using a descriptor, command, or other type of data or metadata, for example, and the DMA engine can begin operating as a standalone entity. The DMA engine 122 can also be any of a number of types of DMA engines, such as engines that copy data from host memory 114 to host memory or from host memory 114 to SoC memory 124, among other such options. Another DMA device might take data from the host memory 114 and bring it to a hardware unit, not necessarily to memory. A DMA engine may be used to send memory operations or metadata).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Scott and Jinzenji and Byun with those of Bose. Bose teaches using a direct memory access (DMA) engine for various operations and managing metadata, which allows for faster data transmission and may allow for a large variety of alternate memory logic/protocols to be used (Bose column 1; line 44 -- column 2; line 5, Approaches in accordance with various embodiments provide for the monitoring of memory operations of a computing system. In particular, various embodiments provide for the monitoring of utilization of access mechanisms, such as Direct Memory Access (DMA) mechanisms, for purposes such as debugging and performance improvement. In some embodiments, a host machine may utilize various hardware units, with the interfaces to these hardware units being DMA interfaces. In order to help troubleshoot issues with the system, approaches in accordance with various embodiments can provide tools that can obtain and provide DMA utilization data, as may include statistics, graphs, predictive analytics, or other such information. The data can help to pinpoint issues that have arisen, or may arise, in the system, and take appropriate remedial or preventative action. In some embodiments, a debugging tool such as a software daemon can be running on a host machine and can access DMA utilization data for various DMA engines, controllers, or other such components (“DMAs”), such that data from related DMAs can be aggregated intelligently. Such aggregation can help to pinpoint hot spots or bottlenecks that might not otherwise be apparent from the individual DMA data. Further, such a tool can store state information as snapshots, which can help provide debugging data if the system is in a state where current data is not accessible. The statistics and predictive analytics can also be leveraged in some embodiments to optimize system-performance).

Claim 18 is the corresponding non-transitory computer-readable medium claim to system claim 4. It is rejected with the same references and rationale.


Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Scott in further view of Jinzenji as applied to claims 1 and 15 above, and further in view of Hahn et al. (US Publication No. 2021/0182166 -- "Hahn").

	Regarding claim 6, Lee in view of Scott in further view of Jinzenji and further in view of Hahn teaches The system of claim 1, wherein the memory device is a non-volatile memory device with zoned namespaces (Hahn paragraph [0147], “Zoned storage device standard” refers to a technical standard for implementing a zoned storage device. The standard may be established by a group of companies or a standards setting organization (at a regional, national, or international level). In one embodiment, defined by a zoned storage device standard, a zone comprises one or more memory cells organized and operated according to a storage standard, architecture, or design, including, but not limited to, the Small Computer System Interface (SCSI) Zoned block Commands (ZBC) standard, the Zoned Device Advanced Technology Attachment (ATA) standards on Shingled Magnetic Recording (SMR) hard disks, the non-volatile memory Express (NVMe) Zoned Namespaces, (ZNS) standard. Hahn teaches the concept of using a zoned namespace structure for the non-volatile memory).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Scott and Jinzenji with those of Hahn. Hahn teaches a non-volatile memory structure utilizing zoned namespaces. Zoned namespaces provide a high level or organization and structure to non-volatile memory, as well as allowing for reduced write amplification and memory over-provisioning (Hahn paragraph [0001], The Zoned Namespaces (ZNS) standard is a new standard in storage management, in which the storage device is restricted to writing exclusively in sequential order within zones. ZNS is intended to reduce device-side write amplification and over-provisioning by aligning host write patterns with internal device geometry and reducing the need for device-side writes which are not directly linked to a host write of host data).

Claim 20 is the corresponding non-transitory computer-readable medium claim to system claim 6. It is rejected with the same references and rationale.


Claims 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Scott in further view of Jinzenji and further in view of Byun as applied to claim 8 above, and further in view of Yang et al. (US Publication No. 2021/0109862 -- "Yang").

	Regarding claim 9, Lee in view of Scott in further view of Jinzenji and in further view of Byun and further in view of Yang teaches The method of claim 8, wherein determining a block stripe based on the memory address comprises: determining, based on the memory address, an offset value from a starting position in the range of memory addresses; and determining the block stripe based on the offset value (Yang paragraph [0010], A metadata mapping associated with the logical unit is then generated. The metadata mapping associates logical block addresses of the logical unit to the allocated backend objects. The associations include metadata tuples for each allocated backend object that include a backend object identifier and a logical block address range. The generated metadata mapping is linked to the logical unit in an input/output (I/O) service of the distributed system, and I/O traffic associated with the logical unit is routed based on the linked metadata mapping. Yang paragraph [0039], Once the backend data object that contains the target LBA has been determined, the physical data location within that backend data object that corresponds with the target LBA is determined. This data location may be determined by subtracting the start address of the determined backend data object from the target LBA of the I/O response, such that the resulting value is an offset value indicating a corresponding location within the backend data object. The starting address and offset is determined for a logical block of a logical block unit).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Scott and Jinzenji and Byun with those of Yang. Yang teaches a method of determining a block set/stripe based on a memory address starting value and offset, which allows for improved input/output performance as well as reduced downtime for the memory operation processing time (Yang paragraph [0011], The disclosure operates in an unconventional way by creating and using multiple backend objects to store the data of an I/O service, thereby bypassing the size limits of a single backend object and improving the performance of the I/O service. For instance, in a virtual storage area network (vSAN) system, the storage capacity of a logical unit may be expanded beyond a limit (e.g., 62 TB) by dividing the storage capacity between multiple backend objects as described. Further, the target backend object size may be configured such that the size of each backend object is relatively small to take advantage of faster I/O performance associated with such object sizes. Further, because there are multiple backend objects, I/O operations may be performed in parallel on different backend objects at the same time. Additionally, a logical unit using the multiple backend objects as described herein may be resized without completely suspending the I/O operations of the logical unit because a resizing operation may be configured to only affect a subset of the backend objects (e.g., only the last object of the quantity of backend objects and any additional objects that need to be created may be affected by a resizing operation). The backend objects which are not affected by the resizing operation may continue to operate, thereby reducing or eliminating downtime of the service based on resizing. This is important for real-time critical workloads on the I/O service).

	Regarding claim 10, Lee in view of Scott in further view of Jinzenji in further view of Byun and further in view of Yang teaches The method of claim 9, wherein the FTI metadata is indexed incrementally for each of the plurality of block stripes of a same LU (Byun paragraph [0088], First, a case where the threshold value TH is set as the valid page ratio is described. The victim block detector 1961B may detect, as the victim block, a closed block having a valid page ratio or less among the plurality of closed blocks included in the remaining dies. For example, the following description is given on the assumption that each memory block includes 100 pages. The victim block detector 1961B may select, as the victim block, a closed block having a valid page count of 25% or less, which is the valid page ratio, among the plurality of closed blocks. The valid page ratio may be set to any suitable value based on system conditions and performance objectives. In the second die 1502, the valid page count (VPC) and the valid page ratio of BLK1 are 10 and 10%, respectively, and the valid page count (VPC) and the valid page ratio of BLK3 are 25 and 25%, respectively. In the third die 1503, the valid page count (VPC) and the valid page ratio of BLK2 are 40 and 40%, respectively, and the valid page count (VPC) and the valid page ratio of BLK3 are 30 and 30%, respectively. In the fourth die 1504, the valid page count (VPC) and the valid page ratio of BLK1 are 45 and 45%, respectively, and the valid page count (VPC) and the valid page ratio of BLK4 are 15 and 15%, respectively. The closed blocks having a valid page ratio of 25% or less are BLK1 and BLK3 in the second die 1502 and BLK4 in the fourth die 1504; these closed blocks may be detected as the victim blocks. The fill threshold ratio may be applied gradually resulting in an incrementally increasing fill ratio count for blocks).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Scott and Jinzenji with those of Byun. Byun teaches using a valid page ratio threshold (i.e., fill ratio threshold) in an incrementally increasing manner in order to index the block stripes, which can allow for more accurate memory classification for block selection or memory operations (Byun paragraph [0101], The classifier 1962B may classify the garbage collection information Info.sub.GC into the parallel or serial garbage collection groups according to the type information Info.sub.VT of the victim block, the type information Info.sub.VT being received from the victim block type detector 1962A. When the type information Info.sub.VT of the victim block is the parallel type, the classifier 1962B may classify the garbage collection information Info.sub.GC into the parallel garbage collection group, and when the type information Info.sub.VT of the victim block is the serial type, the classifier 1962B may classify the garbage collection information Info.sub.GC into the serial garbage collection group. The classifier 1962B transmits the garbage collection information Info.sub.GC classified into the parallel or serial garbage collection groups to the queue array 1962C).

	Regarding claim 12, Lee in view of Scott in further view of Jinzenji in further view of Byun and further in view of Yang teaches The method of claim 10, further comprising updating the FTI metadata of the block stripe by: determining a page number for a page write; (Byun paragraph [0034], By way of example but not limitation, the host request manager 46 may use the map manager 44 and the block manager 48 to handle or process requests according to the read and program commands, and events which are delivered from the host interface 132. The host request manager 46 may send an inquiry request to the map manager 44, to determine a physical address corresponding to the logical address which is entered with the events. The host request manager 46 may send a read request with the physical address to the memory interface 142, to process the read request (or handle the events). On the other hand, the host request manager 46 may send a program request (or write request) to the block manager 48, to program entered data to a specific page of the unrecorded (no data) in the memory device 150. Then, the host request manager 46 may transmit a map update request corresponding to the program request to the map manager 44, to update an item relevant to the program med data in information of mapping the logical-to-physical addresses to each other. A specific page with a particular location may be chosen for a write operation) determining, using a coupled NAND page threshold table, (see Jinzenji below) a corresponding FTI value based on the page number; and updating the FTI value of the block stripe in the FTI metadata according to the corresponding FTI value (Byun paragraph [0306], The block manager 48 may be configured to manage blocks in the memory device 150 according to the number of valid pages. Further, the block manager 48 may select and erase blocks having no valid pages when a free block is needed, and select a block including the least valid page when it is determined that garbage collection is necessary. The state manager 42 may perform garbage collection to move the valid data to an empty block and erase the blocks containing the moved valid data so that the block manager 48 may have enough free blocks (i.e., empty blocks with no data). If the block manager 48 provides information regarding a block to be erased to the state manager 42, the state manager 42 may check all flash pages of the block to be erased to determine whether each page is valid. For example, to determine validity of each page, the state manager 42 may identify a logical address stored in an area (e.g., an out-of-band (OOB) area) of each page. To determine whether each page is valid, the state manager 42 may compare the physical address of the page with the physical address mapped to the logical address obtained from the inquiry request. The state manager 42 sends a program request to the block manager 48 for each valid page. A mapping table may be updated through the update of the map manager 44 when the program operation is completed. The page for the targeted write operation may have the valid count index determined by a block manager, which will update mapping metadata regarding the new index count value) determined using the coupled NAND page threshold table (Jinzenji paragraph [0056], Here, the structures of the first and second block lists L1 and L2 are not limited to those shown in FIGS. 4A and 4B. For example, the number of valid data units may be used instead of the valid data ratio. Moreover, the valid data ratio is unnecessary if a corresponding valid data ratio can be referred to using a block number. For example, if a table indicating the number of valid data (number of valid clusters) of all the blocks 31 is provided, the number of valid data of a block can be determined from the block number by causing the memory controller 20 to refer to the table. Thus, in such a case, the valid data ratio is unnecessary in the first and second block lists L1 and L2. It suffices that only the block numbers arranged in the same manner on the basis of the valid data ratio are indicated. A table connected to the flash memory system may be utilized as a means to determine valid threshold counts for pages/blocks of the memory).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Scott and Jinzenji with those of Byun. Byun teaches using a valid page ratio threshold (i.e., fill ratio threshold) in addition to the normal counting procedure which allows for multiple methods of selecting memory blocks for operations, resulting in more accurate and optimal block selections (Byun paragraph [0088], First, a case where the threshold value TH is set as the valid page ratio is described. The victim block detector 1961B may detect, as the victim block, a closed block having a valid page ratio or less among the plurality of closed blocks included in the remaining dies. For example, the following description is given on the assumption that each memory block includes 100 pages. The victim block detector 1961B may select, as the victim block, a closed block having a valid page count of 25% or less, which is the valid page ratio, among the plurality of closed blocks. The valid page ratio may be set to any suitable value based on system conditions and performance objectives. In the second die 1502, the valid page count (VPC) and the valid page ratio of BLK1 are 10 and 10%, respectively, and the valid page count (VPC) and the valid page ratio of BLK3 are 25 and 25%, respectively).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Scott in further view of Jinzenji in further view of Byun and further in view of Yang as applied to claim 10 above, and further in view of Bose.

	Regarding claim 11, Lee in view of Scott in further view of Jinzenji in further view of Byun and further in view of Yang in further view of Bose teaches The method of claim 10, wherein determining, within the range of memory addresses, a memory address corresponding to the highest FTI value comprises determining, within the range of memory addresses, a memory address corresponding to the  highest FTI value (Byun paragraph [0074], Then, the garbage collection module 196 may detect, as a victim block, any of a closed block in which the valid page count is equal to or larger than a threshold value, a closed block in which a read count is equal to or larger than the threshold value, a closed block in which an erase count is less than the threshold value, and a closed block in which program fail has occurred. For example, the garbage collection is module 196 may detect, as the victim block, a closed block, in which the valid page count (VPC) or the valid page ratio (VPR) is less than the threshold value TH, among the plurality of closed blocks. The fill threshold count/index may be used to determine the valid page count, also see Byun paragraph [0087-0088], The victim block detector 1961B may detect at least one victim block from the plurality of closed blocks included in the plurality of dies. There are two methods to detect the victim block. In the first method, a criterion of the threshold value TH may be set as a valid page ratio, and in the second method, the criterion of the threshold value TH may be set as an average valid page count. First, a case where the threshold value TH is set as the valid page ratio is described) via a direct memory access (DMA) engine (Bose column 2; line 63 -- column 3; line 14, An example SoC can also include at least one DMA unit, such as a DMA engine 122, or DMA controller, that can be used to generate memory addresses and initiate memory read or write cycles in order to move or access data on the SoC 118 without involving the processor 120 on the SoC 118 or the CPU 112 on the host device, such that these processors can use their capacity for other tasks. In an example flow in accordance with at least one embodiment, the processor 120 can configure the DMA engine 122 using a descriptor, command, or other type of data or metadata, for example, and the DMA engine can begin operating as a standalone entity. The DMA engine 122 can also be any of a number of types of DMA engines, such as engines that copy data from host memory 114 to host memory or from host memory 114 to SoC memory 124, among other such options. Another DMA device might take data from the host memory 114 and bring it to a hardware unit, not necessarily to memory. A DMA engine may be used to send memory operations or metadata).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee, Scott, Jinzenji, Byun and Yang with those of Bose. Bose teaches using a direct memory access (DMA) engine for various operations and managing metadata, which allows for faster data transmission and may allow for a large variety of alternate memory logic/protocols to be used (Bose column 1; line 44 -- column 2; line 5, Approaches in accordance with various embodiments provide for the monitoring of memory operations of a computing system. In particular, various embodiments provide for the monitoring of utilization of access mechanisms, such as Direct Memory Access (DMA) mechanisms, for purposes such as debugging and performance improvement. In some embodiments, a host machine may utilize various hardware units, with the interfaces to these hardware units being DMA interfaces. In order to help troubleshoot issues with the system, approaches in accordance with various embodiments can provide tools that can obtain and provide DMA utilization data, as may include statistics, graphs, predictive analytics, or other such information. The data can help to pinpoint issues that have arisen, or may arise, in the system, and take appropriate remedial or preventative action. In some embodiments, a debugging tool such as a software daemon can be running on a host machine and can access DMA utilization data for various DMA engines, controllers, or other such components (“DMAs”), such that data from related DMAs can be aggregated intelligently. Such aggregation can help to pinpoint hot spots or bottlenecks that might not otherwise be apparent from the individual DMA data. Further, such a tool can store state information as snapshots, which can help provide debugging data if the system is in a state where current data is not accessible. The statistics and predictive analytics can also be leveraged in some embodiments to optimize system-performance).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Scott in further view of Jinzenji in further view of Byun as applied to claim 8 above, and further in view of Hahn.

	Regarding claim 13, Lee in view of Scott in further view of Jinzenji in further view of Byun and further in view of Hahn teaches The method of claim 8, wherein the memory device is a non-volatile memory device with zoned namespaces (Hahn paragraph [0147], “Zoned storage device standard” refers to a technical standard for implementing a zoned storage device. The standard may be established by a group of companies or a standards setting organization (at a regional, national, or international level). In one embodiment, defined by a zoned storage device standard, a zone comprises one or more memory cells organized and operated according to a storage standard, architecture, or design, including, but not limited to, the Small Computer System Interface (SCSI) Zoned block Commands (ZBC) standard, the Zoned Device Advanced Technology Attachment (ATA) standards on Shingled Magnetic Recording (SMR) hard disks, the non-volatile memory Express (NVMe) Zoned Namespaces, (ZNS) standard. Hahn teaches the concept of using a zoned namespace structure for the non-volatile memory).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Scott and Jinzenji and Byun with those of Hahn. Hahn teaches a non-volatile memory structure utilizing zoned namespaces. Zoned namespaces provide a high level or organization and structure to non-volatile memory, as well as allowing for reduced write amplification and memory over-provisioning (Hahn paragraph [0001], The Zoned Namespaces (ZNS) standard is a new standard in storage management, in which the storage device is restricted to writing exclusively in sequential order within zones. ZNS is intended to reduce device-side write amplification and over-provisioning by aligning host write patterns with internal device geometry and reducing the need for device-side writes which are not directly linked to a host write of host data).

Response to Arguments
Applicant’s arguments, see pages 1-4 (numbered pages 7-10), filed July 29th, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee in view of Scott in further view of Jinzenji et al. (US Publication No. 2016/0321172 – “Jinzenji”).

After careful consideration of the applicant’s arguments, the examiner has found them to be persuasive. Particularly, the argument regarding the 35 USC 103 Rejection of independent claims 1, 8 and 15. The applicant highlighted the distinction between the claimed and cited “fill ratio” limitation. The previously cited Lee reference disclosed a determination of valid data and using that determination to create a ratio value in each memory block. This ratio value was then applied to determine when to perform various operations, such as garbage collection. However, as the applicant noted, the teachings of Lee do not accurate describe selecting a memory block stripe with a highest fill ratio, but rather one with a lower fill ratio, as the teachings of Lee emphasize finding memory blocks with lower valid data ratios for operation. To correct this discrepancy, the Jinzenji reference has been added. Jinzenji explicitly teaches a concept of determining a valid data ratio, as well as specifically selecting a highest valid data ratio (i.e., fill count). Similarly, the teachings of independent claim 8 were modified from being cited by Byun to being cited by Jinzenji. Lastly, the threshold page table component from dependent claim 5 that was previously disclosed by the Mori reference has been modified in accordance with the applicant’s arguments, and is now also disclosed by Jinzenji, which discloses a page threshold table for determining valid fill ratios of data with a flash memory connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136     
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136